Citation Nr: 1523039	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-24 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent from February 21,
2006 to September 1, 2010, and in excess of 10 percent thereafter, for service-connected lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 20 percent from February 21,
2006 to September 1, 2010, and in excess of 10 percent thereafter, for service-connected cervical spine disability.


REPRESENTATION

Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for the Veteran's lumbar and cervical spine strain, and evaluated the conditions as 20 percent disabling prior to September 2, 2010, and 10 percent thereafter. 

This matter was remanded in February 2014 in order that the June 2013 VA examination report may be associated with the Veteran claims file.  As this has been accomplished, the matter has been returned to the Board for further review.


FINDINGS OF FACT

1.  Prior to September 2, 2010, lumbar spine disability was productive of forward flexion of greater than 30 degrees; there was no ankylosis or IVDS identified.

2.  From September 2, 2010, the lumbar spine disability did not result in forward flexion of less than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there was no IVDS.

3.  Prior to September 2, 2010, cervical spine disability did not result in forward flexion of 15 degrees or less, ankylosis of the entire cervical spine, or IVDS. 

4.  From September 2, 2010, cervical spine disability did not result in forward flexion of 30 degrees or less, the combined range of motion of the cervical spine was greater than 170 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there was no IVDS.  


CONCLUSIONS OF LAW

1.  Prior to September 2, 2010, the criteria for a rating in excess of 20 percent for service-connected lumbar strain were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  From September 2, 2010, the criteria for a rating in excess of 10 percent for service-connected lumbar strain are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).

3.  Prior to September 2, 2010, the criteria for a rating in excess of 20 percent for service-connected cervical strain were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).

4.  From September 2, 2010, the criteria for a rating in excess of 10 percent for service-connected cervical strain are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under the VCAA.

There was substantial compliance with the Board's February 2014 remand that directed the AOJ to provide notice of how to substantiate a claim for increased rating, ask the Veteran to identify providers that treated his claimed disabilities, update VA treatment records, and obtain a copy of the June 2013 VA examination report.  Upon remand, a March 2014 letter provided the required notice and medical information requests, the June 2013 examination report was provided in April 2014, and updated VA treatment records were obtained.  

VA has obtained all available records, including service treatment records, and VA and non-VA medical records.  The Veteran also underwent VA examinations in May 2006, September 2010, and June 2013.  The examination reports are of record.  In this regard, the Board notes that the June 2013 VA examination report indicates that the Veteran is in receipt of benefits from the Social Security Administration due to bipolar disorder.  However, since these records have not been indicated to have relevance to the Veteran's spine claims, a remand to obtain these records is not required.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  



II. Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In this case, the Veteran was granted service connection for lumbar and cervical strain, evaluated as 20 percent disabling prior to September 2, 2010, and 10 percent disabling thereafter, under Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine. 

Under the rating formula, the criteria for a 20 percent rating are:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are:  forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criteria for a 40 percent rating are:  Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine. 

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86).  Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

 Under 38 C.F.R. § 4.71a , Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

The medical evidence in this case consists of treatment records and VA examinations dated in April 2006, September 2010, and June 2013.

The April 2006 examiner noted lower back pain with intensity of  3 or 4 out 10.  The pain was indicated to be rather constant, increasing with activity, with some shooting pain. Activities of daily living were not affected and there was no historical flare-up.  There was increased pain upon repetitive testing, but no additional loss of motion.  There was also no history of acute episodes of excruciating low back pain in the prior 12 months, and no radiation of pain in his legs.  Lower back examination revealed normal lumbar lordosis.   Muscle tone was good without any spasm or atrophy.  There was no scoliosis, no back brace, and no cane for ambulation.  Range of active and passive motion was extension of 20 degrees with complaint of pain at the end of motion (normal is 0-30 degrees), flexion of 40 degrees with complaint of pain at the end of motion (normal is 0-80 degrees), right and left lateral flexion of 25 degrees without any pain (normal is 0-30 degrees), and right and left lateral rotation of 25 degrees on either side without any pain (normal is 0-30 degrees).  There was manifestation of incoordination without any weakness or fatigability.  Functional loss due to subjective complaint of pain was absent.  Both limbs were negative for any neurological deficiency and the straight leg raising was 75 degrees with complaint of back pain.  Lasegue test was negative. 

The April 2006 examiner indicated that the Veteran also had complaints of stiffness in the neck, but normally no limitation of motion.  There was dull pain of approximately 3/10, but no radiation.  Activities of daily living were not affected and repetitive motion did not cause additional limitation of motion and there was no history of flare-up.  Cervical spine examination revealed good muscle tone, without any spasm or atrophy.  Range of motion was extension of 25-degrees (normal is 0-30 degrees), flexion of 30 degrees with complaint of pain (normal is 0-30 degrees), right and left lateral flexion of 20 degrees (normal is 0-30 degrees), and right and left rotation of 60 degrees with complaint of pain (normal is 0-80 degrees).  Both upper limbs were negative for any neurological deficiency and grip was strong.  X-rays of the cervical and lumbar spines were within normal limits and the diagnosis was normal cervical and lumbar spines without residual trauma.  An addendum dated in October 2006 indicated that the etiology of the loss of range of motion with pain was subjective and functional.  The examiner stated that there was no orthopedic diagnosis for the Veteran's  presentation.

The Veteran was examined again in September 2010.  The Veteran was noted to have pain in the back of his neck with occasional sharp pain on sudden tilting.  At times the pain was dull with the intensity of 2 or 3 out of 10.  Activities of daily living were not limited.  There was limited motion, but no history of acute episodes of excruciating pain and no radiation of pain.  The Veteran also complained of constant low back pain with intensity of 4 or 5 out of 10.  Activities of daily living were limited and his work was affected.  There was no history of acute episodes of excruciating lower back pain and no radiation of pain during the last 12 months.  Range of motion of the cervical spine with goniometer revealed flexion and extension of  35 degrees with complaint of pain at the end of the motion, lateral
flexion  of 20 degrees either side without any complaints, and rotation of 50 degrees without any complaints.  Both upper limbs were negative for any neurological deficiencies, and the grip strength was strong on both sides.  Lower back revealed normal lumbar lordosis.  Muscle tone was good and there was no spasm or any scoliosis.  There was no step off deformity.  Range of motion with goniometer revealed extension  of 30 degrees without pain, flexion of 80 degrees with pain at the end of motion, right and left lateral flexion of 30 degrees without pain, and rotation of 30 degrees, also without pain.  Both lower limbs were negative for any neurological deficiencies and the straight leg raising was 75 degrees.  Lasegue test was negative.  X-rays were normal.  The Veteran was diagnosed with chronic cervical and lumbar strain without any neurological deficiencies.  The examiner found that there was no additional limitation of motion due to pain, fatigue,  weakness, or lack of endurance on repetitive use of the spine (three times) and that there was no history of acute episode of excruciating spinal pain during the last l2 months.  There was minimal impairment of daily occupational activities due to his conditions.

Finally, the Veteran was afforded a VA examination dated in June 2013.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  He reported daily back pain which had gotten worse overtime.  He stated that the pain was 7-10/10.  He stated that the pain in his back would wax and wane throughout the day.  He denied any exacerbations of the pain in his back and indicated that some of the increased pain in his back may be due to the increase in his weight.  Range of motion testing revealed flexion of  70 degrees with pain at 20 degrees, extension of 30 degrees with no pain, right and left lateral flexion of 30 degrees with no pain, and right and left lateral rotation of 30 degrees with no pain. The results were the same upon repetition.  The examiner found that there was no additional limitation in range of motion following repetitive-use testing and no functional loss and/or functional impairment of back.  There was also no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.  Strength was normal and there was no muscle atrophy.  Neurological examination was normal and straight leg raise was negative.  There was no radiculopathy and no IVDS.  

With respect to his service-connected cervical spine disorder, the June 2013 examiner indicated that the Veteran had daily neck pain that was worse at night because he could not find a comfortable position to his head and neck.  The Veteran reported that the pain in his neck was 4/10 with exacerbation of the pain in his neck about twice per month where the pain would be 10/10 for several days.  He stated that during an exacerbation he had limited range of motion but that he was still able to perform ADLs including eating, driving and meeting his hygiene needs.  The Veteran indicated that he did not limit his activities when he has increased pain in his neck.  The Veteran was diagnosed with degenerative disc disease of the cervical spine.  His neurological examination was normal and range of motion testing indicated flexion of 45 degrees, extension of 40 degrees, right and left lateral flexion of 45 degrees, and right and left lateral rotation of 80 degrees.  There was no objective evidence of pain on motion, and no additional limitation or pain with repetitive motion.  The examiner also found no functional loss and/or functional impairment of the cervical spine, no localized tenderness or pain to palpation for
joints/soft tissue of the neck, and no guarding or muscle spasm.  Strength was normal with no muscle atrophy, and there was no radiculopathy.  The Veteran was found to have no IVDS.  The condition had no impact on his ability to work.

A review of the Veteran outpatient treatment records does not indicate symptoms more severe that those reported in the VA examinations.  In addition, the Board notes that the Veteran has indicated that his conditions are productive of a great deal of pain, which he contends were not adequately reflected in the September 2010 examination report.  

Based on the forgoing, the Board finds that higher evaluations are not warranted for the service-connected lumbar and cervical strain.  

In order to warrant a higher evaluation for the period prior to September 2, 2010, the evidence must show forward flexion of the cervical spine 15 degrees or less,  favorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to IVDS of at least 4 weeks in the prior 12 months.  In this case, however, while pain and limitation of motion are present, the medical evidence does not indicate range of motion testing reflecting these criteria and no evidence of IVDS.  Rather, the evidence indicates that forward flexion of the lumbar spine was at worse 40 degrees and 30 degrees in the cervical spine.  Therefore, disability ratings in excess of 20 percent for the period prior to September 2, 2010 are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

And in order to warrant higher evaluations for the period from and after September 2, 2010, the evidence would need to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes due to IVDS of at least 4 weeks in the prior 12 months.  In this case, however, while pain and limitation of motion are present, the medical evidence does not indicate range of motion testing reflecting these criteria and, again, there was no evidence of IVDS.  Rather, the evidence indicates that forward flexion of the lumbar spine was at worse 70 degrees and 35 degrees in the cervical spine.   In addition, the combined range of motion for the lumbar and cervical spine was well in excess of the required readings, and there were no findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, disability ratings in excess of 10 percent for the period after September 2, 2010 are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The results of the examinations also indicate the Veteran retained range of motion within the relevant criteria even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, on the most recent VA examination, limitation of motion did not deteriorate after repetitive motion.  Though he described flare-ups with additional limitation of motion, he was still able to function during flare-ups.  There was no evidence of radiculopathy or any other neurologic abnormality.  Thus, additional separate ratings are not warranted on these bases as well. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1) ).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's back and neck disabilities, as discussed above, are manifested by pain and the loss of range of motion, which is clearly contemplated by the rating criteria for diseases and injuries of the spine. These rating criteria, which represent the average impairment of earning capacity resulting from disability, also take into account the pain and limitation of function reported by the Veteran. Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been awarded Social Security disability benefits based on psychiatric disability according to the most recent VA examination report.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's spinal disability alone precludes employment.  The evidence reflects that the Veteran retains good function in the spine and it would not severely impair him from even manual labor.  A TDIU is not warranted.  
 
ORDER

An initial evaluation in excess of 20 percent from February 21, 2006 to September 1, 2010 for a lumbar spine disability, and in excess of 10 percent thereafter, is denied.

An initial evaluation in excess of 20 percent from February 21, 2006 to September 1, 2010 for a cervical spine disability, and in excess of 10 percent thereafter, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


